Case 1:17-cv-00364-LMB-JFA Document 228 Filed 07/09/19 Page 1 of 1 PageID# 2718




                                                                         FILED: July 9, 2019


                          UNITED STATES COURT OF APPEALS
                              FOR THE FOURTH CIRCUIT


                                    ___________________

                                         No. 18-1677
                                  (1:17-cv-00364-LMB-JFA)
                                    ___________________

 SHARYL THOMPSON ATTKISSON; JAMES HOWARD ATTKISSON; SARAH
 JUDITH STARR ATTKISSON

              Plaintiffs - Appellants

 v.

 ERIC HIMPTON HOLDER, JR., Individually; PATRICK R. DONAHOE, Individually;
 UNKNOWN NAMED AGENTS OF THE DEPARTMENT OF JUSTICE, In their
 individual capacities; UNKNOWN NAMED AGENTS OF THE UNITED STATES
 POSTAL SERVICE, In their individual capacities; UNKNOWN NAMED AGENTS OF
 THE UNITED STATES, In their individual capacities; VERIZON VIRGINIA LLC;
 FEDERAL BUREAU OF INVESTIGATION; MCI COMMUNICATIONS SERVICES,
 INC., d/b/a Verizon Business Services; CELLCO PARTNERSHIP, d/b/a Verizon Wireless

              Defendants - Appellees

                                    ___________________

                                       MANDATE
                                    ___________________

       The judgment of this court, entered May 17, 2019, takes effect today.

       This constitutes the formal mandate of this court issued pursuant to Rule 41(a) of the

 Federal Rules of Appellate Procedure.


                                                                  /s/Patricia S. Connor, Clerk
